 rIn the Matter of THE TEXAS COMPANYandOIL WORKERS INTERNA-TIONAL UNION, C. I. O.Case No. 4-B-1239.-Decided November 8,1943Mr. Raymond J. Gengler,of New York City,;andMr. C.'G. Cramer,of Claymont, Del., for the Company.Mr. E. D. Hodson,of Wilmington, Del., andMr. Jack Cardwell,ofChester, Pa., for the Union.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by Oil Workers International Union,C. I. O., herein called the Union, alleging that a question affectingcommerce had arisen concerning the representation of employees ofThe Texas Company, Claymont, Delaware, herein called the Company,the National Labor Relations Board provided for an appropriate hear-ing upon due notice before Geoffrey J. Cunniff, Trial Examiner. Saidhearing was held at Wilmington, Delaware, on October 18, 1943.TheCompany and the Union appeared, participated, and were' affordedfull opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues.The Trial Examiner'srulings made at the hearing are' free from prejudicial error and arehereby affirmed.All parties were afforded opportunity to file briefswith the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTS1.THE BUSINESS OF THE COMPANYThe Texas Company is a Delaware corporation with, its principaloffice at New York City.We are here concerned with its terminal atClaymont, Delaware, known as the Delaware River Texminal.TheCompany is engaged in the business of producing, refining, and mar-keting crude oil and products thereof.During 1942, the Company53 N. L.R. 1R, No SQ.507 508DECISIONS OF NATIONAL LABOR RELATIONS BOARDshipped over $100,000 worth of products handled at the DelawareRiver Terminal to points outside the State of Delaware.The Com-pany admits that it is engaged in commerce within the meaning of theNational Labor Relations Act.II.THE ORGANIZATION INVOLVEDOilWorkers International Union is a Labor organization affiliatedwith the Congress of Industrial Organizations, admitting to member-ship employees of the Company.III. THE QUESTIONCONCERNINGREPRESENTATIONDuring August 1943 the Union requested the Company to recognizeit as the exclusive collective bargaining representative of the employeesat the Delaware River Terminal.The Company refused this requestuntil such time as the Union is certified by the Board.On September 1, 1942, the Company and--Brotherhood of TexacoEmployees, herein called the Brotherhood, entered into an exclusivecollective bargaining contract.The-contract provides that it shallbe in force until September 1, 1943, and thereafter unless 30 days'notice of a desire to be terminated is given by either party thereto.On August 16, 1943, the Brotherhood served notice of termination uponthe Company. Inasmuch as the contract,is terminable upon-80 days'notice it does not constitute a bar to a determination of representativesat this time 1A statement of the Regional Director, introduced, into evidence atthe hearing, indicates that the Union represents a substantial num-ber of employees in the unit hereinafter found to be appropriate 2We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the mean-ing of Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITWe find, in substantial agreement with a stipulation of the parties,that all operating and maintenance employees at the Delaware RiverTerminal of the Company, including non-technical testers and full-time plant-protection employees,3 but excluding technical, profes-sional, and clerical employees, administrative employees and all super-,1On September 10, 1943, a majority of the members of the,Brotherhood voted to dis-solve it and so notified the Company.°The Regional Director reported that the Union presented 56 membership applicationcards bearing apparently genuine signatures of persons whose names appear on the Com-pany's pay roll of September25, 1943Thereare approximately67 employees in theappropriate unit.'The plant-protectionemployees are not militarized THE TEXAS COMPANY509visory employees with authority to hire, promote, discharge, discipline,or otherwise effect changes in the status of employees, or effectivelyrecommend such action, constitute a unit appropriate for the purposesof collective bargaining, within the meaning of Section 9 (b) ofthe Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by means of an election by secret ballot amongthe employees in the appropriate unit who were employed duringthe pay-roll period immediately preceding the date of the Directionof Election herein, subject to the limitations and additions set forthin the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDmEcTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with The Texas Com-pany, Claymont, Delaware, an election by secret ballot shall beconducted as early as possible, but not later than thirty (30) days-from the date of this Direction, under the direction and supervisionof the Regional Director for the Fourth Region, acting in this matteras agent for the National Labor Relations Board, and subject toArticle III, Sections 10 and 11, of said Rules and Regulations, amongthe employees in the unit found appropriate in Section IV, above, who'were employed during the pay-roll period immediately precedingthe date of this Direction, including employees who did not workduring said pay-roll period because they were ill or on vacati8n ortemporarily laid off, and including employees in the armed forces ofthe United States who present themselves in person at the polls, butexcluding any who have since quit or been discharged for cause andhave not been rehired or reinstated prior to the date of the election,to determine whether or not they desire to be represented by OilWorkers International Union, C. I. 0., for the purposes of collectivebargaining.559015--44-col 53-34